t c summary opinion united_states tax_court randolph e luna petitioner v commissioner of internal revenue respondent docket no 4554-02s filed date randolph e luna pro_se lorraine wu for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination this court must decide whether respondent abused his discretion in determining that the filing of the notice_of_federal_tax_lien was appropriate some of the facts in this case have been stipulated and are so found petitioner resided in west covina california at the time he filed his petition on date respondent issued to petitioner a notice_of_deficiency for taxable_year the notice_of_deficiency was sent to petitioner via certified mail but it was returned to sender unclaimed on date respondent sent to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice of lien on date respondent received petitioner’s request for a collection_due_process_hearing appeals_office hearing in response to the notice of lien on date petitioner met with an appeals officer for petitioner’s appeals_office hearing at the appeals_office hearing petitioner claimed that he did not receive the notice_of_deficiency the appeals officer granted petitioner an audit_reconsideration to discuss his income_tax_liability on date an examiner mailed to petitioner a letter stating that the appeals_office had assigned petitioner’s tax_return to the examination_division the letter requested that petitioner provide certain documents and invoices to substantiate the adjustments made to his tax_return the letter further requested that petitioner bring the requested items to an appointment scheduled for date on date petitioner met with the examiner to discuss his liability during the audit_reconsideration petitioner failed to bring any documentation to substantiate his entitlement to the deductions dependency_exemptions filing_status and child_care_credit disallowed in the notice_of_deficiency on date respondent mailed to petitioner the notice_of_determination at issue here respondent determined that all legal and administrative procedures were met that petitioner failed to present any collection alternatives and that the proposed lien was appropriate petitioner had an opportunity for audit_reconsideration but failed to provide any evidence other than his own oral testimony sec_7491 is not applicable in this case because examination of petitioner’s tax_return commenced prior to date the effective date of sec_7491 the burden_of_proof is on petitioner rule a sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person when demand for payment of that person’s liability for taxes has been made and the person fails to pay those taxes the lien arises when the assessment is made sec_6322 sec_6323 requires the secretary to file notice_of_federal_tax_lien if such lien is to be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor lindsay v commissioner tcmemo_2001_285 affd 56_fedappx_800 9th cir sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice of the filing of a notice of lien under sec_6323 the notice required by sec_6320 must be provided not more than business days after the day the notice of lien is filed sec_6320 sec_6320 further provides that the person may request administrative review of the matter in the form of an appeals_office hearing within the 30-day period beginning on the day after the 5-day period described above sec_6320 provides that the appeals_office hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6330 provides for review with respect to collection issues such as spousal defenses the appropriateness of the commissioner’s intended collection action and possible alternative means of collection sec_6330 provides that the existence or amount of the underlying tax_liability may be contested at an appeals_office hearing if the taxpayer did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute such tax_liability 114_tc_604 114_tc_176 sec_6330 provides for judicial review of the administrative determination in the tax_court or a united_states district_court we find that petitioner did otherwise have an opportunity to dispute such tax_liability at his audit_reconsideration at his audit_reconsideration petitioner failed to offer any evidence that would substantiate the items in issue on his tax_return petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b on this record we conclude that respondent did not abuse his discretion with respect to the notice_of_determination reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
